JUDGMENT

TSOUCALAS, Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”) in NSK Ltd. and NSK Corporation; NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corporation, NTN Bower Corporation and NTN Corporation; Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States and The Timken Company, 27 CIT_, 245 F. Supp. 2d 1335 (2003), and Commerce having complied with the Court’s Remand Order of January 9, 2003, and no responses to the Remand Results having been submitted by plaintiffs, it is hereby
ORDERED that the Remand Results filed by Commerce on April 8, 2003, are affirmed in their entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.